DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (US Pub 2018/0286356).

With respect to claim 1, Jiang discloses an electronic apparatus (see fig. 13; discloses an exemplary computing architecture 1300) comprising: a display; (fig. 13; monitor 1344) and a processor (fig. 13; processing unit 1304) configured to: obtain usage data based on use of the electronic apparatus, (par 0074; discloses At 902, pixel usage data is accumulated. The pixel usage data can be usage data for pixels of an OLED display. The pixel usage data can include a history of the usage of each pixel of the OLED display over time based on the images displayed by the OLED display) identify image-quality degradation of the display based on the usage data and reference data obtained based on a relationship between a use pattern of the electronic apparatus and the image-quality degradation of the display, (par 0078; discloses At 908, the image data can be analyzed. The image data can be analyzed to determine how pixels are to be used to display the image. the analysis at 908 can provide an indication as to what pixels and/or regions of the OLED display will be impacted by displaying the image data. par 0076; discloses analyzing pixel usage data to generate damage signature for the OLED display; par 0079; discloses At 910, a pixel shifting scheme can be selected and/or generated based on the accumulated pixel usage data and the analysis thereof along with the image data and the analysis thereof. In various embodiments, the pixel shifting scheme can be selected based on the damage signature of the OLED display, the historical pixel usage of the OLED display (e.g., the age profile of the pixels), and/or the content of the image to be displayed;) and control the display based on the identified image- quality degradation of the display (par 0081; discloses At 912 the selected pixel shifting scheme can be applied to the current image; par 0082; discloses At 914, the modified image data can be provided for display. The modified image data after undergoing pixel shifting can be provided to an OLED display for rendering the image).

With respect to claim 2, Jiang discloses wherein the processor is further configured to: identify the image-quality degradation of the display based on a relationship between characteristic data of the display and the image-quality degradation of the display (par 0076; discloses the analysis can provide an indication as to which pixels and/or regions of the OLED display are close to experiencing burn-in, have a high risk of experiencing burn-in, and/or currently experience burn-in; A usage profile for each pixel or region of the OLED display can be generated based on the accumulated pixel usage data. The usage profile can include any of the information described herein including a damage profile and/or any information indicating an age, brightness level, luminance level, or proximity in terms of use or age to a burn-in threshold for any pixel or region of the OLED display).


With respect to claim 4, Jiang discloses wherein the processor is further configured to identify the image-quality degradation of the display according to screen areas of the display (par 0095; discloses Accumulated historical data of pixel usage can reveal these different multiple usage segments of an OLED display and can be used to determine the differently used segments of an OLED display. Further, techniques described herein can be used to apply different pixel shifting schemes to each separately identified segment).


With respect to claim 6, Jiang discloses wherein the processor is further configured to periodically identify the image-quality degradation of the display (see par 0085; discloses the logic flow 1000 as well as other techniques described herein enable a pixel shifting pattern to be updated periodically based on usage data and current image data).

With respect to claim 7, Jiang discloses wherein the reference data comprises a model learned to identify the image- quality degradation of the display based on the use of the electronic apparatus (par 0076; discloses At 904, the existing accumulated pixel usage data from step 902 can be analyzed. The analysis can determine which pixels and/or portions of the OLED display have been used heavily and which pixels and/or portions of the OLED display have been used less heavily. Further, the analysis can provide an indication as to which pixels and/or regions of the OLED display are close to experiencing burn-in, have a high risk of experiencing burn-in, and/or currently experience burn-in. The analysis can provide a damage signature for the OLED display).

With respect to claim 11, Jiang discloses a method of controlling an electronic apparatus (see fig. 9; discloses an example of a logic flow 900 that may represent generation of a history-aware pixel shifting scheme to be applied to an OLED display ) comprising: obtaining usage data based on use of the electronic apparatus, (par 0074; discloses At 902, pixel usage data is accumulated. The pixel usage data can be usage data for pixels of an OLED display. The pixel usage data can include a history of the usage of each pixel of the OLED display over time based on the images displayed by the OLED display) identifying image-quality degradation of the display based on the usage data and reference data obtained based on a relationship between a use pattern of the electronic apparatus and the image-quality degradation of the display, (par 0078; discloses At 908, the image data can be analyzed. The image data can be analyzed to determine how pixels are to be used to display the image. the analysis at 908 can provide an indication as to what pixels and/or regions of the OLED display will be impacted by displaying the image data. par 0076; discloses analyzing pixel usage data to generate damage signature for the OLED display; par 0079; discloses At 910, a pixel shifting scheme can be selected and/or generated based on the accumulated pixel usage data and the analysis thereof along with the image data and the analysis thereof. In various embodiments, the pixel shifting scheme can be selected based on the damage signature of the OLED display, the historical pixel usage of the OLED display (e.g., the age profile of the pixels), and/or the content of the image to be displayed;) and control the display based on the identified image- quality degradation of the display (par 0081; discloses At 912 the selected pixel shifting scheme can be applied to the current image; par 0082; discloses At 914, the modified image data can be provided for display. The modified image data after undergoing pixel shifting can be provided to an OLED display for rendering the image).

With respect to claim 12, Jiang discloses wherein the identifying the image-quality degradation of the display further comprises: identifying the image-quality degradation of the display based on a relationship between characteristic data of the display and the image-quality degradation of the display (par 0076; discloses the analysis can provide an indication as to which pixels and/or regions of the OLED display are close to experiencing burn-in, have a high risk of experiencing burn-in, and/or currently experience burn-in; A usage profile for each pixel or region of the OLED display can be generated based on the accumulated pixel usage data. The usage profile can include any of the information described herein including a damage profile and/or any information indicating an age, brightness level, luminance level, or proximity in terms of use or age to a burn-in threshold for any pixel or region of the OLED display).

With respect to claim 14, Jiang discloses wherein the identifying the image-quality degradation of the display further comprises: identifying the image-quality degradation of the display according to screen areas of the display (par 0095; discloses Accumulated historical data of pixel usage can reveal these different multiple usage segments of an OLED display and can be used to determine the differently used segments of an OLED display. Further, techniques described herein can be used to apply different pixel shifting schemes to each separately identified segment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Pub 2018/0286356).

With respect to claim 8, Jiang discloses further comprising an interface, (par 0115; discloses the clients 1402 and the servers 1404 may communicate information between each other using a communication framework 1406); In one embodiment, Jiang discloses wherein the processor is further configured to: transmit the usage data to a server through the interface, and receive a result of identifying the image-quality degradation of the display from the server (see par 0114; discloses  any one of servers 1404 may implement one or more of logic flows or operations described herein, and storage medium 800 of FIG. 8 in conjunction with storage of data received from any one of clients 1402 on any of server data stores 1410).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Jiang to perform the function of identifying image-quality degradation region by a server as disclosed by Jiang in order to minimize the processing requirement of the electronic device.

Claim(s) 3, 5, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Pub 2018/0286356) in view of Holland et al (US Pub 2021/0183334).

With respect to claim 3, Jiang discloses wherein the processor is further configured to: vectorize the usage data (par 0076; discloses a usage profile for each pixel or region of the OLED display can be generated based on the accumulated pixel usage data. The usage profile can include any of the information described herein including a damage profile and/or any information indicating an age, brightness level, luminance level, or proximity in terms of use or age to a burn-in threshold for any pixel or region of the OLED display ); identify the image-quality degradation of the display based on the vectorized usage data (par 0076; discloses The analysis can determine which pixels and/or portions of the OLED display have been used heavily and which pixels and/or portions of the OLED display have been used less heavily. Further, the analysis can provide an indication as to which pixels and/or regions of the OLED display are close to experiencing burn-in, have a high risk of experiencing burn-in, and/or currently experience burn-in);
Jiang doesn’t expressly disclose compressing a dimension of the vectorized usage data;
In the same field of endeavor, Holland discloses system and method for preventing burn-in (see abstract); Holland discloses compressing a dimension of the vectorized usage data (par 0086; discloses the downsampling block 144 may help reduce the throughput of and usage of resources (e.g., processor bandwidth, memory, etc.) involved in storing and/or utilizing the BIS (burn-in statistics) history update 132);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Jiang to down-sample the usage history as disclosed by Holland in order to reduce the storage requirement of the device.

With respect to claim 5, Jiang as modified by Holland discloses wherein the processor is further configured to identify the image-quality degradation of the display, based on the characteristic data of the display (Jiang; par 0076; discloses  At 904, the existing accumulated pixel usage data from step 902 can be analyzed. The analysis can determine which pixels and/or portions of the OLED display have been used heavily and which pixels and/or portions of the OLED display have been used less heavily. Further, the analysis can provide an indication as to which pixels and/or regions of the OLED display are close to experiencing burn-in, have a high risk of experiencing burn-in, and/or currently experience burn-in); Holland discloses expanding the compressed dimension of the vectorized usage data (par 0060; discloses  The apply gain block 92 may receive input pixel values 52 for a given location on the electronic display 12, a per-component pixel gain value (e.g., derived from the gain maps 82, which may be up-sampled by the up-sampling block 88), and/or the brightness adaptation factor.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Jiang as modified by Holland to up-sample the stored usage data as disclosed by Holland in order to determine burn-in compensation based on the burn-in statistics; hence improving the display efficiency of the device.

With respect to claim 13, Jiang discloses wherein the identifying the image-quality degradation of the display further comprises: vectorize the usage data (par 0076; discloses a usage profile for each pixel or region of the OLED display can be generated based on the accumulated pixel usage data. The usage profile can include any of the information described herein including a damage profile and/or any information indicating an age, brightness level, luminance level, or proximity in terms of use or age to a burn-in threshold for any pixel or region of the OLED display ); identifying the image-quality degradation of the display based on the vectorized usage data (par 0076; discloses The analysis can determine which pixels and/or portions of the OLED display have been used heavily and which pixels and/or portions of the OLED display have been used less heavily. Further, the analysis can provide an indication as to which pixels and/or regions of the OLED display are close to experiencing burn-in, have a high risk of experiencing burn-in, and/or currently experience burn-in);
Jiang doesn’t expressly disclose compressing a dimension of the vectorized usage data;
In the same field of endeavor, Holland discloses system and method for preventing burn-in (see abstract); Holland discloses compressing a dimension of the vectorized usage data (par 0086; discloses the downsampling block 144 may help reduce the throughput of and usage of resources (e.g., processor bandwidth, memory, etc.) involved in storing and/or utilizing the BIS (burn-in statistics) history update 132);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Jiang to down-sample the usage history as disclosed by Holland in order to reduce the storage requirement of the device.


With respect to claim 15, Jiang as modified by Holland discloses wherein the identifying the image-quality degradation of the display further comprises: identifying the image-quality degradation of the display, based on the characteristic data of the display (Jiang; par 0076; discloses  At 904, the existing accumulated pixel usage data from step 902 can be analyzed. The analysis can determine which pixels and/or portions of the OLED display have been used heavily and which pixels and/or portions of the OLED display have been used less heavily. Further, the analysis can provide an indication as to which pixels and/or regions of the OLED display are close to experiencing burn-in, have a high risk of experiencing burn-in, and/or currently experience burn-in); Holland discloses expanding the compressed dimension of the vectorized usage data (par 0060; discloses  The apply gain block 92 may receive input pixel values 52 for a given location on the electronic display 12, a per-component pixel gain value (e.g., derived from the gain maps 82, which may be up-sampled by the up-sampling block 88), and/or the brightness adaptation factor.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Jiang as modified by Holland to up-sample the stored usage data as disclosed by Holland in order to determine burn-in compensation based on the burn-in statistics; hence improving the display efficiency of the device.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Pub 2018/0286356) in view of RYU et al (US Pub 2016/0063954).

With respect to claim 9, Jiang doesn’t expressly disclose wherein the processor is further configured to display a graphic user interface (GUI) comprising a result of the identification on the display;
In the same field of endeavor, RYU discloses method for removing image sticking in display device (see abstract); RYU discloses wherein the processor is further configured to display a graphic user interface (GUI) comprising a result of the identification on the display (par 0185; discloses the controller 180 may output a GUI to the display unit 151, wherein the GUI includes indicators corresponding to the indicator-related information being stored in the memory 170. And, among the indicators included in the GUI, the indicator-related information being related to the indicators that are selected by the user command may be used for detecting the image sticking area); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Jiang to display the GUI corresponding to the indicators as disclosed by RYU in order to allow user to identify the area experiencing burn-in effect such that burn-in mitigation steps may be applied in response to user command.

With respect to claim 10, Jiang as modified by RYU further discloses wherein the processor is further configured to receive a user input indicating whether to control the display based on the identified image-quality degradation of the display, through the GUI (RYU; par 0186; discloses the controller 180 displays a first GUI on the display unit 151, wherein the first GUI is configured to adjust a luminance (or brightness) of the display unit 151, which corresponds to a surrounding area of the image sticking area that is selected by the first user command (S404));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Jiang to apply the burn-in mitigation steps in response to the user command as disclosed by RYU in order to allow user select specific area of the display that the user would like to reduce burn-in effect based on the their visual preferences.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/14/2022